UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7497



RICKY ARCHIE,

                                              Plaintiff - Appellant,

          versus


WARDEN, E.C.I.; COMMISSIONER OF CORRECTION;
CHIEF OF SECURITY, E.C.I.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-2966-AW)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricky Archie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Archie appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Archie v. Warden, No. CA-98-2966-AW (D. Md.

Sept. 10, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2